Per Curiam.
We are not acquainted with the decisions of the-Admiralty here before the late constitution. Section 12 did provide for the appointment of a judge. The Act, chapter 93, February, 1777, provided for his salary. We do not decide upon the-Act cited by counsel, 2 Del.Laws 343 (1777), whether it embraces these kind of bonds and consequently should have been taken in the name of the State, as we think it good at common law and we refer you to recognizances etc., Salk. 564, 2 Ld.Raym. 756, 2 Hawk.P.C. 414; he as judge had power to appoint his marshal, and it was his duty to secure his suitors against any malconduct of such marshal; for when an officer is appointed bebas the incidental powers, 1 Roll.Abr. 526, 2 Com.Dig. 610, p. 4. The Judges of Admiralty in Pennsylvania used to appoint their own marshal and sometimes deputy judges. As to the second reason, we admit the exclusive jurisdiction of the Admiralty in cases of prize, but do not choose to determine the extent of Lord Mansfield’s words “and all its consequences,” but we think this, stipulation can not be sued in the Admiralty, because no man can. be a judge in his own cause, and because the two sureties in the bond can not be sued in the Admiralty. This bond would enure to obligee’s executors. No remedy could be had in the Admiralty *27against the sureties, yet every wrong has its remedy, Bull.N.P. .588, therefore judgment was given for the plaintiff.
Vide my notes which are more full.